

Exhibit 10.80
 
Letter agreement effective January 1, 2011 between Steve Berkowitz and Move,
Inc. regarding paid time off
 
MOVE
910 East Hamilton Ave., 6th Floor
Campbell, CA 95008
 
November 17, 2010
 
Dear Steve,
 
Effective January 1, 2011, you and other senior executives reporting directly to
the you (the “Leadership Team”) will no longer be subject to, or accrue or
accumulate paid time off under the vacation, floating holiday and/or paid sick
leave policies set forth in the Move Inc. Employee Handbook or in your offer
letter or any other documentation with the Company.
 
Rather, members of the Leadership Team will be permitted to take paid time off
for vacation and personal matters, subject to business needs, with your
approval. The primary limitations on permitting the taking of vacation or time
off for personal matters will be those dictated by your job responsibilities.
Accordingly, there will be no prescribed limits on the amount of vacation or
personal time, if any, that you may request or be permitted to take in a given
year notwithstanding any reference thereto in any offer letter or any other
documentation with the Company.
 
In addition, paid time off for occasional, short illnesses will be permitted on
an as-needed basis, subject to medical verification if requested. Leadership
Team members who qualify for and are granted a leave of absence under Move
Inc.’s Disability Leave of Absence or Family and Medical Leave of Absence
policies will be paid for up to a maximum of ninety (90) days of any such leave
taken in any twelve (12)-month rolling period, less any income received from any
income replacement benefits or insurance provided pursuant to any applicable law
or Company-sponsored insurance or benefit program.
 
Members of the Leadership Team will retain all vacation accrued on or before
December 31, 2010. Paid time off taken on or after January 1, 2011 will reduce
any such accrued vacation balance. If upon separation from employment, a
Leadership Team member has a balance of unused vacation, he or she will be paid
out in accordance with the Company’s policies and practices and applicable law.
 
Please indicate you acceptance of these terms by signing below and returning
this letter to me.
 
Very truly yours,
 
       /s/ Jim Caulfield
 
Jim Caulfield
EVP and General Counsel
 

cc       Carol Brummer, VP, Human Resources                         Name /s/
Steve Berkowitz   Date 11/17/10       Steve Berkowitz      


--------------------------------------------------------------------------------